Burks, J. This is a claim for damages to claimants’ automobile which was struck by a state car driven by a state employee whose failure to obey a red light caused the accident. At the hearing held on June 27,1972, Philip W. Proulx, the claimant, was the only witness to testify for either side. He stated that on March 29, 1969, at approximately 3:00 p.m., he was west bound on the Congress Expressway (Eisenhower); that he was in no way contributorily negligent when he was struck on the right front of his automobile by a car driven by John T. Williams, southbound on Clark, who had disobeyed a red light causing the accident. He stated that the automobile driven by John T. Williams bore a license which indicated it belonged to the State of Illinois and had a state seal on the side. The police report indicated that the said John T. Williams was an employee of the Division of Fire Prevention in the Illinois Department of Law Enforcement. Claimant further stated that Mr. Williams told the police in his presence, “I thought I could make it but I didn’t.” Claimant stated that he paid $56.00 of the repair bill and his insurer, Allstate, paid the balance. No other evidence was introduced by either party. There were three stipulations attached to and made a part of the record: 1. Total repair bill for claimant’s car was $455.22. 2. Proof of Loss and Subrogation agreement by the claimant, Allstate Insurance Company. 3. Stipulation to waive briefs, abstracts, oral arguments, and any further evidence. In the absence of any rebuttal testimony and in view of the stipulations, we find that claimant has proved a prima facie case and is entitled to an award in the amount of his damages. We hereby make the following awards in this cause: To the claimant, Philip W. Proulx, the sum of $56.00. To Allstate Insurance Company, as subrogee of Philip W. Proulx, the sum of $399.22.